Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Kube on 11/10/2021.

The application has been amended as follows: 
Claim 1 (Currently Amended): 	A gas turbine engine comprising: 
an engine core comprising a compressor; 
a compressor bleed valve in communication with the compressor and configured to release bleed air from the compressor; 
at least one component provided at an inlet of the engine core, wherein the at least one component has a de-icing conduit configured to receive the bleed air; and 
a flow controller configured to provide the bleed air to the de-icing conduit of the at least one component in response to either or both of a first requirement to de-ice the at least one component or a second requirement to release the bleed air from the compressor to optimize operation of the engine core, wherein the flow controller comprises a first valve and a second valve, each of the first valve and the second valve being set only to an open position or a closed position, the first and second valves arranged in parallel in a flow path of the bleed air; 
the operation of the engine core, and provides a higher of the first and second mass flow rates of the bleed air when the bleed air is required both for de- icing the at least one component and to optimize the operation of the engine core.  

Claim 2 (Currently Amended): 	The gas turbine engine of claim 1, further comprising an icing detector that detects a level of icing on the at least one component; wherein the flow controller provides the first mass flow rate of the bleed air to the de-icing conduit of the at least one component that is determined based on the level of icing.  

Claim 6 (Cancelled).

Claim 9 (Cancelled).


Reasons for Allowance
Claims 1-5, 7 and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Klosinski (US 20170167496 as referenced in OA dated 4/16/2021), hereafter Klosinski ‘496, and Klosinski (US 20170218852 as referenced in OA dated 4/16/2021), hereafter Klosinski ‘852.
Regarding claim 1, the prior art of record does not disclose, teach, or suggest, in combination with the other limitations of the claim, a gas turbine engine having a compressor 
Claims 2-5, 7 and 10-18, are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Examiner, Art Unit 3741